DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 24 September 2020. Claims 1-24 are currently pending.
Drawings
	The drawings received on 24 September 2020 are accepted by the examiner.
Claim Objections
Claim 8 is objected to because of the following informality:
In line 2, it appears that the phrase “fixed coupled to” should read “fixedly coupled to.”
Claim 21 is objected to because of the following informalities:
In lines 2-3, it appears that the phrase “a locked position” should read “the locked position.”
In line 3, it appears that the phrase “an unlocked position” should read “the unlocked position.”
Claim 23 is objected to because of the following informality:
In lines 2-3, it appears that the phrase “a longitudinal axis” should read “the longitudinal axis.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Patent 8,821,493).
Anderson discloses (as to claim 1) an autovance intraosseous access device (10) comprising a housing (20); a drive screw (40), threadably engaged with (i.e. via 30) the housing, the drive screw capable of advancing a predetermined distance (see column 4, lines 53-55) along a longitudinal axis (i.e. axis defined along and through center of 40); and an access assembly (90/100/110) coupled to (i.e. via 50/60/80/100) a distal end (i.e. end of 40 adjacent 50 as best seen in Figure 1) of the drive screw, wherein (as to claim 2) the device further includes an electric motor (30) capable of rotating the drive screw, wherein (as to claim 3) the device further includes a housing nut (30) coupled with the housing in a fixed relationship (see column 3, lines 34-35) and capable of threadably engaging the drive screw with the housing (see column 4, lines 26-27), wherein (as to claim 4) the device further includes a drive spindle (60) rotatably coupled to (i.e. via 50) the housing (see column 6, lines 14-22 referring to the rotation of 60) and slidably engaged with (i.e. via 50) the drive screw (i.e. advancement of 40 allows for sliding of 60 relative to 20, see column 6, lines 1-13) to allow the drive screw to advance along the longitudinal axis (i.e. if 60 were not allowed to slide relative to 20, 40 would not be capable of advancing), wherein (as to claim 5) the device further includes a locking piece (70) capable of being coupled to (i.e. via 20 and the proximity of 70 relative to 60) the drive spindle and transitioned between (i.e. via 160) a locked position to inhibit rotation of the drive spindle and an unlocked position to allow the drive as to claim 6) a distal surface (i.e. surface engaging 20) of the locking piece includes a protrusion (i.e. to be received within a channel defined by 20) capable of engaging a surface (i.e. a surface defined by the channel) of the housing in the locked position (see column 7, lines 52-54) (see Figures 1-2, and column 3, line 16 – column 8, line 51).
	Claims 19-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 8,142,365).
	Miller discloses (as to claim 19) an intraosseous access device (see Figures 4A-4C) comprising a housing (10); a drive bolt (23/51/52) slidably engaged with the housing along a longitudinal axis (i.e. axis defined along and through center of 40) by a predetermined distance (see column 12, lines 16-22); a biasing member (23) capable of urging the drive bolt distally (i.e. toward 92); an access assembly (40) coupled to a distal end (i.e. end of 52) of the drive bolt; and an energy source (22) capable of transitioning the drive bolt between a locked position (i.e. position seen in Figures 4A and 4B) and an unlocked position (i.e. position seen in Figure 4C), wherein (as to claim 20) the energy source is a drive spring or an electric motor (see column 11, lines 56-59), wherein (as to claim 21) the energy source is capable of rotating the drive bolt to transition the drive bolt between the locked position (i.e. prior to rotation) where longitudinal movement of the drive bolt is inhibited (i.e. longitudinal movement relative to 53), and the unlocked position where the drive bolt can slide longitudinally (i.e. as the bold is both rotated and slide with respect to 10 toward 53), and wherein (as to claim 23) the drive bolt engages a portion (53) of the housing to inhibit further distal .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent 8,821,493), as applied to claim 1 above, in view of Adams (U.S. Patent 3,804,544).
Anderson discloses the claimed invention except for wherein the device further includes a drive screw head fixedly coupled to a proximal end of the drive screw and configured to engage the housing to inhibit further longitudinal movement of the drive screw.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with wherein the device further includes a drive screw head fixedly coupled to a proximal end of the drive screw and configured to engage the housing to inhibit further longitudinal movement of the drive screw in view of Adams in order to provide a well-known and obvious means for inhibiting undesired longitudinal movement of the drive screw.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent 8,821,493), as applied to claim 1 above.
Anderson discloses the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Anderson sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by a surgeon to prevent injury to surrounding structures (see column 3, lines 16-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired depth of the access device and to prevent injury to surrounding structures, since it has been held that where the general conditions of a claim are disclosed in the prior .
	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent 8,821,493) in view of Nino et al. (U.S. Patent 9,615,838).
	Regarding claims 10-13, Anderson discloses (as to part of claim 10) an intraosseous access device (10) comprising a housing (20); a drive screw (40) rotatably engaged with (i.e. via 30) the housing and engaged with an access assembly nut (50), the drive screw capable of advancing the access assembly nut distally (i.e. toward 120) by a predetermined distance (see column 4, lines 53-55); and an access assembly (90/100/110) coupled to (i.e. via 60/80/100) a distal end (i.e. end of 50 adjacent 60 as best seen in Figure 1) of the access assembly nut, wherein (as to claim 11) the device further includes an electric motor (30) capable of rotating the drive screw, wherein (as to claim 12) the electric motor is actuated by a trigger actuator (32) where a pressure is applied to (i.e. via an operator) the trigger, and wherein (as to claim 13) the access assembly nut is slidably engaged with (i.e. advancement of 40 allows for sliding of 60, and therefore 50, relative to 20, see column 6, lines 1-13) the housing to allow longitudinal movement (i.e. when 32 is actuated, longitudinal movement is allowed) and to inhibit rotational movement of the access assembly nut (i.e. when 32 is not actuated, rotational movement is inhibited) (see Figures 1-2, and column 3, line 16 – column 8, line 51).
Anderson discloses the claimed invention except for wherein (as to the remainder of claim 10) the drive screw is threadably engaged with the access assembly nut.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with wherein the drive screw is threadably engaged with the access assembly nut in view of Nino et al. in order to provide an alternative, well-known and obvious means for providing a detachable engagement between the drive screw and the access assembly nut.
	Regarding claim 14, Anderson in view of Nino et al. disclose the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Anderson sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by a surgeon to prevent injury to surrounding structures (see column 3, lines 16-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson in view of Nino et al. with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired depth of the access device and to prevent injury to surrounding structures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding claims 15-17, Anderson discloses (as to part of claim 15) an intraosseous access device (10) comprising a housing (20); a drive screw (40) fixedly engaged with (i.e. via 30) the housing (i.e. fixed in that 30 does not allow for lateral movement of 40 relative to 20 and allows fixed advancement of 40 toward or away from as to claim 16) the energy source is an electric motor (30), and wherein (as to claim 17) the energy source is actuated by a trigger actuator (32) (see Figures 1-2, and column 3, line 16 – column 8, line 51).
Anderson discloses the claimed invention except for wherein (as to the remainder of claim 15) the drive screw is threadably engaged with the access assembly nut.
	Nino et al. teach the use of one assembly (100) being connected to another assembly (200) via the use of threads (see column 5, line 62 – column 6, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with wherein the drive screw is threadably engaged with the access assembly nut in view of Nino et al. in order to provide an alternative, well-known and obvious means for providing a detachable engagement between the drive screw and the access assembly nut.
	Regarding claim 18, Anderson in view of Nino et al. disclose the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Anderson sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by a surgeon to prevent injury to surrounding structures (see column 3, lines 16-31).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent 8,142,365), as applied to claim 19 above.
Miller discloses the claimed invention except for wherein the predetermined distance is between 1 cm and 3 cm.
Miller sets forth that the predetermined distance (i.e. axial travel of the access assembly) is a result effective variable, wherein the distance is controlled by an operator to prevent over-penetration (see column 9, lines 49-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Miller with wherein the predetermined distance is between 1 cm and 3 cm, for the purpose of providing the desired depth of the assembly and to preventing over-penetration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Allowable Subject Matter
Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775